          Case 1:20-cv-02697-VEC Document 31
                                          30 Filed 12/17/20
                                                   12/16/20 Page 1 of 2



               Abdul Hassan Law Group, PLLC
                          215-28 Hillside Avenue
                      Queens Village, New York, 11427
                                   ~~~~~
Abdul K. Hassan, Esq.
Email: abdul@abdulhassan.com
                                  MEMO ENDORSED                              Tel: 718-740-1000
                                                                            Fax: 718-740-2000
Employment and Labor Lawyer                                         Web: www.abdulhassan.com

                                       December 16, 2020
                                                              USDC SDNY
                                                              DOCUMENT
Via ECF                                                       ELECTRONICALLY FILED
                                                              DOC #:
Hon. Valerie E. Caproni, USDJ                                 DATE FILED: 12/17/2020
United States District Court, SDNY
40 Foley Square, Courtroom 443
New York, NY 10007
Tel: 212-805-6350

               Re: Hughes v. Love Conquers All Inc. et al
                   Case #: 20-CV-02697 (VEC)(KNF)
                   Motion for Extension of Time

Dear Judge Caproni:

       My firm represents plaintiff in the above-referenced action and I respectfully write to
request a thirty-day extension of the December 16, 2020 deadline for Plaintiff to submit his
declaration/affidavit as per the Court’s November 23, 2020 order. This second request for an
extension of the subject deadline is being made because of certain compelling unforeseen
circumstances.

         In this regard, my office was last in communication with Plaintiff on October 6, 2020 as
I was finalizing the default judgment motion papers. On or about October 7, 2020, Plaintiff had a
domestic/police situation one consequence of which was separation from his residence,
belongings and family situation. As such, we have been unable to contact Plaintiff but have made
progress through the use of an investigator. It is not uncommon for my office to lose contact with
my office from time to time for these and other reasons but in almost every case, we are able to
reconnect with some additional time and accommodation. One prior request for an extension of
this deadline was made and granted.

       We apologize for any inconvenience and thank the Court in advance for its time and
consideration.

Respectfully Submitted,

                                                1
        Case 1:20-cv-02697-VEC Document 31
                                        30 Filed 12/17/20
                                                 12/16/20 Page 2 of 2


Abdul Hassan Law Group, PLLC
                                           Application GRANTED. Plaintiff's affidavit is
_/s/ Abdul Hassan____________
By: Abdul K. Hassan, Esq. (AH6510)         due by January 15, 2021. No further
Counsel for Plaintiff Kevin Hughes         extensions will be granted. If Plaintiff fails to
                                           submit the affidavit by January 15, 2021, this
                                           case will be dismissed for failure to prosecute.
                                           SO ORDERED.




                                           HON. VALERIE CAPRONI
                                           UNITED STATES DISTRICT JUDGE
                                                                                       12/17/2020




                                      2
